Exhibit 99.2 Second Quarter End Management’s Discussion and Analysis June 30, 2010 Table of Contents SECOND QUARTER 2 3 BACKGROUND 4 CORPORATE RESPONSIBILITY 4 CORPORATE DEVELOPMENTS 4 A. El MORRO TRANSACTION 4 B. AMAPARI MINE SALE AGREEMENT 5 C. UPDATE ON CERRO SAN PEDRO MINE RECENT COURT DECISION 5 ECONOMIC TRENDS 6 SELECTED QUARTERLY FINANCIAL INFORMATION 6 OVERVIEW OF 2 7 SIX MONTHS ENDED JUNE 30, 2, 2009 7 OPERATIONS REVIEW 8 A. MESQUITE MINE, CALIFORNIA, USA 8 B. CERRO SAN PEDRO MINE, MEXICO 10 C. PEAK MINE, NEW SOUTH WALES, AUSTRALIA 13 PROJECT DEVELOPMENT REVIEW 15 A. CERRO SAN PEDRO MINE, SAN LUIS POTOSÍ, MEXICO 15 B. PEAK MINE, NEW SOUTH WALES, AUSTRALIA 15 C. NEW AFTON PROJECT, BRITISH COLUMBIA, CANADA 16 D. EL MORRO JOINT VENTURE, ATACAMA REGION, CHILE 17 REVIEW OF FINANCIAL RESULTS 17 SECOND QUARTER 2 17 QUARTERLY INFORMATION 21 BALANCE SHEET REVIEW 22 A. ASSETS 22 B. ASSET BACKED NOTES 22 C. INVESTMENT IN BEADELL SHARES 22 D. FUEL CONTRACTS 22 E. GOLD HEDGE CONTRACTS 23 F. LONG-TERM DEBT 24 G. FUTURE INCOME AND MINING TAXES 25 NON-GAAP MEASURE – TOTAL CASH COST(1) PER GOLD OUNCE CALCULATION 25 LIQUIDITY AND CAPITAL RESOURCES 26 Page | 1 LIQUIDITY AND CAPITAL RESOURCES OUTLOOK 26 OUTLOOK 27 COMMITMENTS 29 CONTINGENCIES 29 A. NEW AFTON 30 B. AMAPARI MINE 30 C. EL MORRO TRANSACTION 30 D. CERRO SAN PEDRO MINE 30 OFF-BALANCE SHEET ARRANGEMENTS 30 RELATED PARTY TRANSACTIONS 30 RISK FACTORS 31 FINANCIAL RISK MANAGEMENT 31 A. CREDIT RISK 31 B. LIQUIDITY RISK 33 C. CURRENCY RISK 34 D. INTEREST RATE RISK 35 E. COMMODITY PRICE RISK 35 CONTRACTUAL OBLIGATIONS 37 OUTSTANDING SHARES 38 CRITICAL ACCOUNTING POLICIES AND ESTIMATES 38 A. INVENTORIES 39 B. MINERAL PROPERTIES 39 C. RECLAMATION OBLIGATIONS 40 D. FUTURE TAX ASSETS AND LIABILITIES 40 E. REVENUE RECOGNITION 41 F. STOCK-BASED COMPENSATION 41 CONTROLS AND PROCEDURES 44 A. DISCLOSURE CONTROLS AND PROCEDURES 44 B. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 44 C. CHANGES IN INTERAL CONTROL OVER FINANCIAL REPORTING 45 ENDNOTES 45 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 46 Page | 2 NEW GOLD INC. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED JUNE 30, 2010 (IN UNITED STATES DOLLARS, EXCEPT WHERE NOTED) The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of New Gold Inc. (“New Gold” or the “Company”) and its subsidiaries and including its predecessor entities.This MD&A should be read in conjunction with New Gold’s unaudited consolidated financial statements for the quarters ended June 30, 2010 and 2009, New Gold’s audited consolidated financial statements for the years ended December 31, 2009 and 2008 and related notes thereto which have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). This Management’s Discussion and Analysis contains “forward-looking statements” that are subject to risk factors set out in a cautionary note contained herein. The reader is cautioned not to place undue reliance on forward-looking statements. All figures are in United States dollars and tabular amounts are in thousands, unless otherwise noted. This Management’s Discussion and Analysis has been prepared as of August 5, 2010.Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. SECOND QUARTER 2 § Second quarter gold production of 89,919 ounces, up 62% from 55,633 ounces in the same period in 2009. § Second quarter gold sales of 82,402 ounces, up 56% from 52,890 ounces in the same period in 2009. § Total cash cost(1) of $491 per ounce of gold sold in the second quarter 2010 compared to $468 per ounce in the same prior year period. § Net earnings from continuing operations during the second quarter of $17.4 million or $0.04 (basic and diluted) per share compared to a net loss of $199.3 million or $0.77 per share (basic and diluted) in the same period in 2009.The prior period included a goodwill write-off of $189.6 million related to the business combination with Western Goldfields Inc. § Second quarter earnings from mine operations of $35.9 million, up from $14.6 million in the same period in 2009. § Cash and cash equivalents held by continuing operations totaled $376.1 million at June 30, 2010, up 39% from $271.5 million (including restricted cash) at December 31, 2009. § During the quarter, the sale of the Amapari Mine to Beadell Resources Ltd. (“Beadell”) was completed for $55.6 million.New Gold has received gross proceeds of $37.0 million in cash and 115 million Beadell shares valued at $18.6 million.The transaction closed on April 13, 2010. § Subsequent to the end of the quarter, New Gold was informed of the decision by the Fifth Auxiliary District Court in Mexico City to deny the Company’s appeal against the prior ruling by the Federal Court of Fiscal and Administrative Justice to cancel the Company’s Environmental Impact Statement.The company has now submitted its appeal against the District Court’s recent decision to the Collegiate Appeals Court in Mexico City.The Cerro San Pedro Mine is currently fully operational and New Gold continues to pursue all available avenues to ensure the mine continues to operate. § During the second quarter, the Company received notification of its inclusion in the FTSE Gold Mines Index, effective June 21, 2010. Page | 3 BACKGROUND New Gold Inc. is an intermediate gold producer with a portfolio of global assets in the United States, Mexico, Australia, Canada and Chile. The Company’s operating assets consist of the Mesquite gold mine (“Mesquite Mine”) in the United States, the Cerro San Pedro gold-silver mine (“Cerro San Pedro Mine”) in Mexico, and the Peak gold-copper mines (“Peak Mine”) in Australia.Significant development projects include the New Afton copper-gold project (“New Afton”) in Canada and a 30% interest in the El Morro copper-gold project (“El Morro”) in Chile.New Gold has an objective of continuing to grow, both organically and through acquisition, to become the leading intermediate gold producer.New Gold plans on achieving this vision through: § Delivering on operational targets (safety, cost, production, environmental and social responsibility); § Maintaining a strong financial position; § Internal growth through project development and the continuous improvement of existingoperations; and, § External growth through additional value enhancing merger and acquisition opportunities. New Gold is working towards maximizing shareholder value through diversified production, maintaining a reduced risk profile and enhancing growth potential. CORPORATE RESPONSIBILITY The Company’s commitment to disciplined growth is entrenched in the concept of growing responsibly.This underlies management’s belief that economic achievement, environmental performance and social contributions are indivisible components in the success of the Company. The Company actively engages in meaningful dialogue with local community residents and organizations to identify economic, training, social and development priorities and contributes to the development of the communities surrounding its operations. New Gold’s corporate responsibility objectives are to prevent pollution, minimize the impact the operations may cause to the environment and practice the progressive rehabilitation of areas impacted by its activities.The Company has a history of operating in a socially responsible and sustainable manner, and of meeting international standards in the three countries where it currently operates mines.The Company is a member of the Canadian Business for Social Responsibility and is a partner of the United Nations Global Compact. CORPORATE DEVELOPMENTS A. El MORRO TRANSACTION On January 7, 2010, New Gold provided notice to Xstrata, a wholly-owned subsidiary of Xstrata Plc, of the exercise of its right of first refusal to acquire 70% of the El Morro copper-gold project in Chile for $463.0 million.On February 16, 2010, the Company completed the acquisition of Xstrata’s 70% interest in the El Page | 4 Morro property.Goldcorp loaned $463.0 million to New Gold to fund the exercise of the right of first refusal.After acquisition of the 70% interest by a New Gold subsidiary, New Gold sold that subsidiary to Goldcorp. Concurrent with the sale of the New Gold subsidiary to Goldcorp, the Company received a $50.0 million payment to New Gold and the parties amended the terms of the existing El Morro Shareholders Agreement ("the Agreement"). As a result of these transactions, New Gold will continue its participation as a 30% partner in the El Morro project under the amended Agreement. Goldcorp has agreed to fund 100% of the Company’s share of the development and construction capital for the project, which was estimated in the El Morro feasibility study at approximately $2.5 billion. Under the former Xstrata carried funding arrangements, the Company would be required to fund approximately $225.0 million or 9% of the project capital prior to completion of the project, however under the new Goldcorp funding arrangement, New Gold will not need to fund any of project capital prior to completion of development and construction. On January 13, 2010, New Gold received a Statement of Claim filed by Barrick Gold Corporation (“Barrick”) in the Ontario Superior Court of Justice, against New Gold, Goldcorp and affiliated subsidiaries.The claim relates to New Gold’s exercise of its right of first refusal on the El Morro copper-gold project.New Gold believes the claim is without merit and intends to defend this action using all available legal avenues. B. AMAPARI MINE SALE AGREEMENT On January 27, 2010, the Company announced the signing of an agreement to sell its Brazilian subsidiary Mineracao Pedra Branca do Amapari Ltda. ("MPBA"), which holds the Amapari Mine and other related assets, to Beadell Resources Ltd. ("Beadell").The transaction closed on April 13, 2010 and New Gold received gross proceeds of $37.0 million in cash and 115 million Beadell shares valued on the closing date of the transaction at $18.6 million.New Gold currently holds approximately 18.5% of Beadell shares outstanding. The Company has designated its investment in Beadell as an available for sale financial asset. C. UPDATE ON CERRO SAN PEDRO MINE RECENT COURT DECISION The Company has a history of legal challenges to its Cerro San Pedro Mine. On July 7, 2010, the Fifth Auxiliary District Court in Mexico City denied the Company's appeal against the September 2009 ruling by the Federal Court of Fiscal and Administrative Justice that ordered SEMARNAT, the Mexican government's environmental regulatory agency, to cancel the Company's Environmental Impact Statement ("EIS") in November 2009. New Gold is pursuing all avenues to ensure the continuous operation of the Cerro San Pedro Mine and has filed an appeal with a Collegiate Appeals Court in Mexico City to the July 2010 decision. In addition, the Company may file an application with the Mexican Supreme Court requesting it hear the case. New Gold remains in continuous discussions with both SEMARNAT and PROFEPA, the Mexican government's environmental enforcement agency, to work towards the uninterrupted operation of the Cerro San Pedro Mine. Page | 5 ECONOMIC TRENDS In the second quarter of 2010, gold has regained its 2009 highs and continues to sell at a high level averaging $1,196 per ounce.The U.S. dollar has historically been one of the key drivers of gold price; however, during the second quarter of 2010 there is evidence to indicate at least a partial de-coupling of gold and the U.S. dollar.Gold continues to be considered a safe haven in global markets as investors and governments have concerns about sovereign debt in Europe and other regions.Additionally, as market confidence has faltered during recent months and the economic outlook is less certain, economists and market observers continue to debate whether a second recession is possible and whether deflation or inflation is the more significant issue facing global economies.As a result, certain countries and market observers are striving for austerity measures while others are seeking further stimulus in order to avoid a second recession.These issues continue to generate uncertainty over the strength of the economic recovery and have the potential to increase volatility which is believed to positively benefit gold prices. The price of gold is the largest single factor affecting New Gold’s profitability and operating cash flows.As such, the current and future financial performance of the Company will be closely correlated to the prevailing price of gold.During the second quarter of 2010, New Gold had an average realized gold price(2) of $1,147 per ounce (including monthly 5,500 ounces of gold hedged at the Mesquite Mine at $801 per ounce) which was 4% below an average market gold price of $1,196 per ounce. SELECTED QUARTERLY FINANCIAL INFORMATION (U.S. dollars in thousands, except ounces, per ounce and per pound amounts) Three Months Ended June 30, Six Months Ended June 30, Operating Data (1) Tonnes of ore mined (000's) Tonnes of waste mined (000's) Ratio of waste to ore Gold (ounces): Produced Sold Silver (ounces): Produced Sold Copper (000's of pounds): Produced Sold Realized prices(2): Gold ($/ounce) Silver ($/ounce) Copper ($/lb) Total cash cost per gold ounce sold(3) Financial Data Revenues Earnings from mine operations 35, 888 Net earnings from continuing operations ) ) Earnings per share – basic and diluted: From continuing operations ) ) From discontinued operations ) ) Total ) ) Operating cash flows from continuing operations Page | 6 The above table includes results for the Amapari Mine in the 2009 results which is presented as a discontinued operation for financial reporting purposes. Realized price is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP.See Endnote 2 at the end of this MD&A. Total cash cost is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP.See Endnote 1 at the end of this MD&A.The calculation of total cash cost per ounce of gold sold for the Peak Mine is net of by-product copper sales revenue.The calculation of total cash cost per ounce of gold for the Cerro San Pedro Mine is net of by-product silver sales revenue. OVERVIEW OF 2 In the second quarter of 2010, net earnings from continuing operations was $17.4 million, which increased from a net loss from continuing operations of $199.3 million in the prior year period.The prior period loss includes a goodwill impairment of $189.6 million related to the Western Goldfields’ business combination.Adjusted for the goodwill impairment, the prior year period net loss from continuing operations was $9.7 million.The increase in net earnings from operations is attributed to higher realized commodity prices, increased production and related sales, and a favourable exchange rate gain relative to a loss in the prior year period.Offsetting these relative benefits are $9.0 million of realized and unrealized gains related to derivative instruments recognized in the second quarter of 2009 compared to a loss of $4.7 million for the second quarter of 2010 which was recorded in revenue.The 2009 benefit relates to pre-hedge accounting gains on gold and fuel hedges.Additionally, the Company had realized and unrealized gains on investments related to the mark to market of Asset Backed Notes of $9.7 million in the second quarter of 2009 compared to $0.9 million for the same period in 2010. The Company sold 82,402 ounces of gold during the second quarter of 2010, compared to 52,890 ounces in the same prior year period.In addition to increased ounces sold, the increase in average realized price(2) of gold sold from $926 to $1,147 per ounce contributed to a 90% increase in revenues to $112.4 million.Second quarter corporate administration costs were higher at $8.7 million, compared to $6.0 million in the second quarter of 2009.The increase is a result of a negative foreign exchange impact, higher stock compensation expense, additional legal fees incurred and an increased corporate salary base as the second quarter of 2009 only included one month of corporate overhead from Western Goldfields Inc. During the second quarter of 2010, the Company sold the Brazilian subsidiary, MPBA, which holds the Amapari Mine and other related assets, to Beadell Resources Ltd.Proceeds, net of transaction costs, are reflected in earnings from discontinued operations and all assets and liabilities classified as operations held for sale have been removed from the balance sheet.Earnings from discontinued operations, including net proceeds from the Amapari transaction, for the second quarter of 2010 was $41.7 million compared to a loss from discontinued operations of $3.5 million in the second quarter of 2009. SIX MONTHS ENDED JUNE 30, 2, 2009 In the first six months of 2010, net earnings from continuing operations was $34.6 million compared to a net loss from continuing operations of $187.2 million in the prior year.Adjusted for the goodwill impairment, the prior period net earnings from continuing operations was $2.4 million.The increase in net earnings from operations is attributed to higher realized commodity prices, increased production and related sales, and a favourable exchange rate gain relative to a loss in the prior year period.Offsetting these relative benefits are Page | 7 $9.0 million of realized and unrealized gains related to derivative instruments recognized in the second quarter of 2009 compared to a loss of $$7.5 million for the first six months of 2010 which was recorded in revenue.The 2009 benefit relates to pre-hedge accounting gains on gold and fuel hedges.The Company also had realized and unrealized gains on investments related to the mark to market of Asset Backed Notes of $9.7 million in the second quarter of 2009 compared to $4.9 million for the same period in 2010.Additionally, a gain on redemption of long term debt of $14.2 million was realized in the first six months of 2009 compared to $nil for the same period in the current year. The Company sold 162,421 ounces of gold during the first six months of 2010, compared to 108,287 ounces in the same prior year period.In addition to increased ounces sold, the increase in average realized price(2) of gold sold from $911 to $1,113 per ounce contributed to a 107% increase in revenues to $214.0 million.Corporate administration costs were higher at $16.7 million, compared to $10.1 million in the first six months of 2009, as a result of a negative foreign exchange impact, higher stock compensation expense, additional legal fees incurred and an increased corporate salary base as the first six months of 2009 only included one month of corporate overhead from Western Goldfields Inc. OPERATIONS REVIEW (tabular data in thousands of U.S. dollars unless otherwise stated) A. MESQUITE MINE, CALIFORNIA, USA The Company’s Mesquite Mine is located in Imperial County, California, approximately 70 kilometres northwest of Yuma, Arizona and 230 kilometres east of San Diego, California. The Mesquite Mining District lies beneath alluvial pediment deposits at the base of the Chocolate Mountains. The mine was operated between 1985 – 2001 by Goldfields Mining Corporation, subsequently Santa Fe Minerals Corporation, and finally Newmont Mining Corporation with Western Goldfields Inc. acquiring the mine in 2003. New Gold acquired the Mesquite Mine as part of the acquisition of Western Goldfields Inc. on May 27, 2009. The mine resumed production in 2008. Over the last 23 years, the Mesquite Mine has been subject to significant exploration with over 6,000 reverse circulation drill holes having been completed during its life.Recent exploration has been focused on the areas surrounding the three existing pits: Rainbow, Big Chief and Vista. The Mesquite operations are included in New Gold’s operating results for the second quarter of 2010.Prior quarter information, presented below, is for comparative purposes only as New Gold acquired the Mesquite operations on May 27, 2009. Page | 8 Three Months Ended June 30 Six Months Ended June 30 Operating Data Tonnes of oremined (000's) Tonnes of waste removed (000's) Ratio of waste to ore Tonnes of ore to leach pad (000's) Average goldgrade (grams/tonne) Gold (ounces): Produced (1) Sold Realized prices: (2) Gold ($/ ounce) (3) Total cash cost per gold ounce sold (4) Financial Data Revenues Earnings from mine operations Tonnes of ore processed each quarter does not necessarily correspond to ounces produced during the quarter, as there is a time delay between placing tonnes on the leach pad and pouring ounces of gold. Realized price is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP. See Endnote 2 at the end of this MD&A. Includes realized gains and losses from gold hedge settlements. Total cash cost is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP. See Endnote 1 at the end of this MD&A. SECOND QUARTER OF 2 Gold production for the quarter ended June 30, 2010 was 38,849 ounces compared to 26,085 ounces produced in the same period in 2009.Gold production was higher in the second quarter of 2010 compared to second quarter of 2009 due to higher volume of ore tonnes placed on the leach pad, partially offset by lower grade ore being placed on the leach pad in the second quarter of 2010, as planned.Period over period, the average head grade decreased to 0.42 g/t from 0.49 g/t. Revenue for the quarter ended June 30, 2010 was $42.0 million compared to $23.3 million in the same period last year due largely to an increase in ounces sold to 38,786 ounces in 2010 from 27,338 ounces in 2009, an increase of 42%.The average realized gold price(2) during the second quarter of 2010 of $1,083 per ounce, including hedged gold ounce settlements at $801 per ounce, was lower than the average London Metals Exchange PM gold fix price of $1,196 per ounce.In the second quarter of 2009, the Mesquite Mine recognized an average realized gold price (2) of $854 per ounce of gold sold. Total cash cost(1) per ounce of gold sold for the quarter ended June 30, 2010 was $634 per ounce compared to $647 per ounce in the same prior year period.The decrease in cash cost (1) was driven primarily by certain one-time maintenance costs incurred in the second quarter of 2009 that did not occur in 2010.This benefit was partially offset by a lower ore grade mined and higher consumable cost in the second quarter of 2010, primarily related to the increased prices and consumption of diesel, when compared to the same prior year period. Cash flow relating to capital expenditures totaled $1.0 million and $0.2 million for the three month periods ended June 30, 2010 and 2009, respectively. Page | 9 FIRST SIX MONTHS OF 2 Gold production for the six months ended June 30, 2010 was 82,883 ounces compared to 59,778 ounces produced in the same period in 2009.Gold production was higher in the first six months of 2010 compared to same period of 2009 due to higher volume of ore tonnes and higher grade ore being placed on the leach pad in the first six months of 2010.Total ore tonnes placed on the leach pad in the first six months of 2010 increased by 14% to 5.5 million compared to 4.8 million in the same period last year.Period over period, the average head grade increased to 0.49 g/t from 0.44 g/t. Revenue for the six months ended June 30, 2010 was $93.8 million compared to $51.7 million in the same period last year due to a significant increase in ounces sold to 88,288 ounces in 2010 from 60,053 ounces in 2009, an increase of 47%.The average realized gold price(2) during the first six months of 2010 of $1,063 per ounce, including hedged gold ounce settlements at $801 per ounce, was lower than the average London Metals Exchange PM gold fix price of $1,152 per ounce.In the first six months of 2009, the Mesquite Mine recognized an average realized gold price (2) of $861 per ounce of gold sold. Total cash cost(1) per ounce of gold sold for the six months ended June 30, 2010 was $588 per ounce compared to $607 per ounce in the same prior year period.The decrease in cash cost (1) was driven primarily certain one-time maintenance costs incurred in the first six months of 2009 that did not occur in 2010.This benefit was partially offset by higher consumable cost in the first six months of 2010, primarily related to the increased prices and consumption of diesel, when compared to the same prior year period. Cash flow relating to capital expenditures totaled $1.3 million and $0.2 million respectively for the six months ended June 30, 2010 and 2009. B. CERRO SAN PEDRO MINE, MEXICO The Cerro San Pedro Mine is located in the state of San Luis Potosí in central Mexico, approximately 20 kilometres east of the city of San Luis Potosí.The project property consists of 52 mining and exploration concessions totaling 78 square kilometres in the historic Cerro San Pedro mining district.The mine was acquired pursuant to the Metallica Resources Inc. acquisition on June 30, 2008.The current focus of exploration is on the southern half of a two-plus kilometre San Pedro trend of gold-silver-zinc-lead mineralization that extends south from beneath the Company’s current open pit mine operation. The Cerro San Pedro Mine achieved ISO 14001 certification of its environmental management system.New Gold’s Cerro San Pedro Mine has a record of compliance with Mexican and international environmental standards.Despite the Company’s enviable record with Mexican and international environmental standards, the Company has a history of legal challenges to its Cerro San Pedro Mine. In July 2010 the Fifth Auxiliary District Court in Mexico City denied the Company's appeal against the September 2009 ruling by the Federal Court of Fiscal and Administrative Justice that ordered SEMARNAT, the Mexican government's environmental regulatory agency, to cancel the Company's Environmental Impact Statement ("EIS") in November 2009. Page | 10 New Gold is pursuing all avenues to ensure the continuous operation of the Cerro San Pedro Mine and has filed an appeal with a Collegiate Appeals Court in Mexico City. In addition, the Company may file an application with the Mexican Supreme Court requesting it hear the case. New Gold remains in continuous discussions with both SEMARNAT and PROFEPA, the Mexican government's environmental enforcement agency, to work towards the uninterrupted operation of the Cerro San Pedro Mine. Three Months Ended June 30, Six Months Ended June 30, Operating Data Tonnes of ore mined (000's) Tonnes of waste mined (000's) Ratio of waste to ore Tonnes of ore processed (000's) Average gold grade (grams/tonne) Average silver grade (grams/tonne) Gold (ounces): Produced(1) Sold Silver (ounces): Produced(1) Sold Realized prices(3): Gold ($/ounce) Silver ($/ounce) Total cash cost per gold ounce sold(2)(4) Financial Data Revenues Earnings from mine operations Tonnes of ore processed each quarter do not necessarily correspond to ounces produced during the quarter, as there is a time delay between placing tonnes on the leach pad and pouring ounces of gold. The calculation of total cash cost per ounce of gold is net of by-product silver revenue.If the silver revenues were treated as a co-product, average total cash cost at Cerro San Pedro Mine for the three months ended June 30, 2010, would be $505 per ounce of gold (2009 - $537) and $7.70 per ounce of silver (2009 - $7.86). For the six months ended June 30, 2010 the average total cash cost at Cerro San Pedro Mine would be $573 per ounce of gold (2009 - $578) and $8.78 per ounce of silver (2009 - $8.24). Realized price is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP.See Endnote 2 at the end of this MD&A. Total cash cost is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP.See Endnote 1 at the end of this MD&A. SECOND QUARTER OF 2 Gold production for the second quarter of 2010 increased by 22% to 29,424 ounces, compared to 24,210 ounces produced in the same prior year period.Silver production increased to 547,084 ounces compared to 414,038 ounces in the same prior year period.The increased production resulted from higher ore tonnes mined and favourable ore grades quarter on quarter. Revenue for the second quarter of 2010 was $39.2 million, which was a 41% or $27.9 million increase over the same prior year period.The main driver for this increase was higher gold sales of 1,483 ounces and an increase in the average realized price.The average realized gold price per ounce during the second quarter 2010 and 2009 was $1,205 and $946, respectively, Page | 11 which corresponds well to the average London Metals Exchange PM gold fix price of $1,196 and $922 per ounce, respectively.The average realized silver price per ounce during the second quarter 2010 and 2009 was $18.38 and $13.84, respectively, which also correlates to the average London Metals Exchange silver fix price of $18.32 and $13.73 per ounce, respectively. Total cash cost(1) per ounce of gold sold in the second quarter of 2010 was $288 per ounce compared to $429 per ounce in the same prior year period, representing a decrease of 33%.The decrease in total cash cost(1) is due to optimized mine planning, coupled with the benefit of higher by-product revenues resulting from higher silver volumes and higher realized silver price during the second quarter of 2010 when compared to the same prior year period. Cash flow relating to capital expenditures totaled $1.7 million and $0.2 million for the three month period ended June 30, 2010 and 2009, respectively.Capital expenditures in 2010 were primarily associated with a leach pad expansion. FIRST SIX MONTHS OF 2 Gold production for the six months ended June 30, 2010 was 42,362 ounces compared to 44,793 ounces produced in the same period in 2009.Gold production was lower in the first six months of 2010 compared to same period of 2009 due to the shortfall generated in the first quarter of 2010 due to a delay in receiving the renewal of the explosive permit.After receiving the explosive permit in March 2010, the mining rate at Cerro San Pedro Mine was quickly accelerated allowing much of the first quarter production shortfall to be made up. Revenue for the six months ended June 30, 2010 was $57.2 million compared to $49.2 million in the same prior year period.The average realized gold price(2) during the first six months of 2010 of $1,175 per ounce compares favourably to the average London Metals Exchange PM gold fix price of $1,152 per ounce.In the first six months of 2009, the Cerro San Pedro Mine recognized an average realized gold price (2) of $928 per ounce of gold sold.The average realized silver price per ounce during the first six months of 2010 and 2009 was $18.02 and $13.23, respectively, which also correlates to the average London Metals Exchange silver fix price of $17.62 and $13.17 per ounce, respectively. Total cash cost(1) per ounce of gold sold for the six months ended June 30, 2010 was $403 per ounce compared to $483 per ounce in the same prior year period.The decrease in cash cost (1) was driven primarily by improved mine planning and higher by-product revenues in the first six months of 2010.The benefits were partially offset by the fixed operating costs being distributed over lower ore tonnes in the first quarter of 2010 as well as higher consumable costs in the first six months of 2010 when compared to the same prior year period. Cash flow relating to capital expenditures totaled $5.5 million and $1.0 million respectively for the six months ended June 30, 2010 and 2009.Capital expenditures in 2010 were primarily associated with a leach pad expansion. Page | 12 IMPACT OF FOREIGN EXCHANGE ON OPERATIONS The Cerro San Pedro Mine was significantly impacted by changes in the value of the Mexican peso against the U.S. dollar in the second quarter of 2010 relative to the second quarter of 2009. The value of the Mexican peso increased from an average of 13.30 to the U.S. dollar in the second quarter of 2009 to 12.55 to the U.S. dollar in the second quarter of 2010.This had a negative impact of approximately $38 per ounce of gold sold. This contributed to increased total cash costs(1) along with other factors described above. The value of the Mexican peso increased from an average of 13.84 to the U.S. dollar in the first six months of 2009 to 12.68 to the U.S. dollar in the first six months of 2010.This had a negative impact of approximately $62 per ounce of gold sold. This contributed to increased total cash costs(1) along with other factors described above. C. PEAK MINE, NEW SOUTH WALES, AUSTRALIA The Company’s 100% owned Peak Mine gold-copper mining operation is located in the Cobar Mineral Field near Cobar, New South Wales, Australia.Peak Mine consists of mining and exploration licenses totaling 845 square kilometres of prospective ground covering the mining operation and mineralized extensions. Three Months Ended June 30, Six Months Ended June 30, Operating Data Tonnes of oreprocessed (000’s) Average gold grade (grams/tonne) Average copper grade (%) 1.0%2 1.07% 1.07% 1.03% Gold (ounces): Produced Sold Copper (thousands of pounds): Produced Sold Realized prices (1): Gold ($/ ounce) Copper ($/ pound) Total cash cost per gold ounce sold (2) Financial Data Revenues Earnings from mine operations Realized price is a non-GAAP financial performance measure with no standard meaning under US GAAP.See Endnote 2 at the end of this MD&A. Total cash cost is a non-GAAP financial performance measure with no standard meaning under Canadian GAAP.See Endnote 1 at the end of this MD&A.The calculation of total cash cost per ounce of gold is net of by-product copper revenue.If the copper revenue was treated as a co-product, average total cash cost at Peak Mine for the three month period ended June 30, 2010 would be $638 per ounce of gold and $1.81 per pound of copper, as compared to $473 per ounce of gold and $1.16 per pound of copper for the period ended June 30, 2009.For the six months ended June 30, 2010the average cash cost at Peak Mine would be $554 per ounce of gold (2009 - $457) and $1.80 per pound of copper (2009 - $1.20) Page | 13 SECOND QUARTER OF 2 Peak Mine produced 21,646 ounces of gold and 4.0 million pounds of copper during the second quarter of 2010 compared to 22,382 ounces of gold and 4.3 million pounds of copper in the same prior year period.Gold production remained relatively consistent as ore milled and recoveries were all comparable.Mill throughput was equal to second quarter 2009.Mill feed grade was 2% lower in gold grade and 5% lower in copper grade. Revenue for the second quarter of 2010 was higher than in the same quarter 2009 mainly due to higher realized gold prices(2) of $1,201 per ounce compared to $930 per ounce and the higher realized copper prices of $3.09 per pound compared to $2.07 per pound in the same prior year period.This compares to the average London Metals Exchange PM gold fix price of $1,196 and $922 per ounce for the second quarter of 2010 and 2009, respectively. Total cash cost(1) per ounce of gold sold, net of by-product sales, for the second quarter was $459 compared to $364 in the second quarter of 2009. The increase is attributable to the timing of concentrate shipments and related inventory charges, an increase in salary related costs and the appreciation of the Australian dollar in the second quarter of 2010 when compared to the same period in the prior year.These cost increases were partially offset by higher by-product revenues. FIRST SIX MONTHS OF 2 Peak Mine produced 41,889 ounces of gold and 8.0 million pounds of copper during the first six months of 2010 compared to 43,011 ounces of gold and 8.1 million pounds of copper for the same prior year period.These variances are largely due to the decreased processed ore with a scheduled mill shutdown in March 2010, offset by commencement of Chesney ore body in the first six months of 2009.Mill throughput for the first six months of 2010 was 7% below the same period in 2009.Mill feed grade was 3% higher in gold grade and 4% higher in copper grade. Revenue for the first six months of 2010 was higher than in the same six months 2009 mainly due to higher realized gold prices(2) of $1,171 per ounce compared to $912 per ounce and the higher realized copper prices of $3.26 per pound compared to $2.15 per pound in the same prior year period.This compares to the average London Metals Exchange PM gold fix price of $1,152 for the six months of 2010. Total cash cost(1) per ounce of gold sold, net of by-product sales, for the first six months was $303 compared to $349 in the same period of 2009. The decrease in total cash cost(1) was mainly due to higher by-product revenue from higher copper sales volumes and higher realized copper prices in the first six months of 2010 compared to the same period in 2009.This benefit was partly offset by the effect of the appreciation in the Australian dollar and salary related costs during the first six months of 2010 compared to the same period in 2009. IMPACT OF FOREIGN EXCHANGE ON OPERATIONS Peak Mine’s operations continue to be impacted by fluctuations in the valuation of the Australian dollar against the U.S. dollar.The value of Australian dollar in the second quarter of 2010 averaged $1.13 Page | 14 compared to $1.32 in the second quarter of 2009 resulting in a negative impact on cash costs(1) of approximately $128 per gold ounce sold. The value of Australian dollar in the first six months of 2010 averaged $1.12 compared to $1.41 in the first six months of 2009 resulting in a negative impact on cash costs(1) of approximately $177 per gold ounce sold. PROJECT DEVELOPMENT REVIEW A. MESQUITE MINE, CALIFORNIA, USA During the second quarter of 2010, the Company continued its investigation of the economic viability of the sulphide mineral resource at the Mesquite gold mine. A program involving approximately 12,000 meters of exploration drilling to confirm continuity and test for extensions to the sulphide mineral resource, in combination with metallurgical testing to confirm recovery estimates from previous metallurgical testing for the sulphide mineralization commenced during June. The current sulphide mineral resource, inclusive of reserves, contains approximately 1.32 million ounces of gold in the measured and indicated categories and 234,000 ounces in the inferred category. Approximately 1.03 million ounces of the sulphide mineral resource is included in the current proven and probable mineral reserve. B. CERRO SAN PEDRO MINE, SAN LUIS POTOSÍ, MEXICO During the second quarter of 2010, the Cerro San Pedro Sulphide exploration project continued with the commencement of a 10,000 meter core drilling program in combination with a deep penetrating geophysical survey.The objective of the current phase of work is to explore a zone of high grade manto-style sulphide mineralization as it extends from an area of historic underground mining south of the current open pit. Drilling during 2009 indicates the high grade sulphide mineralization remains open to the south and west of the area of historic mining. C. PEAK MINE, NEW SOUTH WALES, AUSTRALIA During the second quarter of 2010, the Company’s ongoing mineral resource development program at Peak Mine’s operations resulted in the completion of 18,118 metres of exploration and delineation diamond drilling to replace mine depletion. This total includes 1,267 metres of underground drilling to delineate and explore for additional reserves in the Chesney deposit, 8,922 metres of underground drilling to delineate and explore for additional reserves in the Perseverance deposit, 1,018 metres of underground drilling to explore for extensions to the New Occidental deposit at depth, 792 metres of underground drilling to explore for new deposits at Comstock between the Peak and New Occidental mines, 3,252 metres of surface drilling to explore under the historic Great Cobar workings, 1,437 metres of surface drilling to explore the Jubilee deposit north of the Company’s New Cobar mine and 1,430 metres of surface drilling to explore the Fortitude prospect south of the Company’s Perseverance mine. The Company’s regional exploration initiative at Peak Mines likewise continues with geophysical surveys and geochemical sampling of targets identified within the Cobar mineral field. Page | 15 D. NEW AFTON PROJECT, BRITISH COLUMBIA, CANADA The Company’s New Afton copper-gold development project is located in Kamloops, British Columbia, Canada.The New Afton project’s property package consists of the nine square kilometre Afton mining lease which centers on the New Afton copper-gold mine currently under development as well as 111 square kilometres of exploration licenses covering multiple mineral prospects within the historic Iron Mask mining district. Capital expenditure for the first six months of 2010 was $37.1 million including capitalized interest of $10.4 million compared to $38.7 million including capitalized interest of $9.2 million for the first six months of 2009. Capital expenditure for the second quarter of 2010 was $21.2 million including capitalized interest of $5.2 million compared to $23.5 million including capitalized interest of $4.6 million for the second quarter of 2009. Underground development advanced a total of 1,413 metres during the first six months of 2010 compared to an advance of 619 metres during the first six months of 2009. During the quarter, underground development advanced a total of 671 metres compared to an advance of 424 metres during the second quarter of 2009. Shotcrete support work during the period included the spraying of 1,570 cubic metres in the development headings compared to 678 cubic metres in the second quarter of 2009. Excavation and ground support of the Conveyor Transfer Chamber (CTC 1), the first large bulk mining excavation at New Afton was completed and turned over to construction; construction of CTC 1 began as crews poured lean concrete in floors of the station.Mining of Conveyor Leg 3 was completed except for the bulk excavation in the conveyor transfer station.Access to Conveyor Leg 4 Decline was completed as well as access to Conveyor Leg 4 incline from bottom was completed. Conveyor Leg 4 will now be driven from both top and bottom.Excavation began in the Extraction Level Access drift which will lead to the first mining activity in the ore-body at the mining level horizon.The first seven conveyor tables were test-fitted in Conveyor Leg One. Boring of the Pilot Hole for the first of three major internal underground ventilation raises that will bring fresh air to the production area of the mine was completed. Surface construction continued with installation of buried piping bringing that activity to approximately 40% complete. The last major permit for New Afton was received during the quarter with the Ministry’s issuance of the Water License. Limited construction activities were commenced on the surface in the second quarter with installation of buried services (utilities) throughout the site, and earthworks to establish proper grade on future work sites.Surface and maintenance projects in the second quarter included preparation, clean-up, and reorganization of materials storage areas, installation and commissioning of permanent underground electrical substations and related 13.8 kV distribution system, site road construction, maintenance, safety program improvements, dust control, and painting of out-buildings and temporary structures. Page | 16 Project engineering activity continued in support of the advancement of the surface construction, and design work related to the underground materials handling system. E. EL MORRO JOINT VENTURE, ATACAMA REGION, CHILE The Company’s 30% owned El Morro copper-gold project is located in the Atacama Region, Chile, approximately 80 kilometres east of the city of Vallenar.El Morro was acquired by the Company as part of the business combination with Metallica Resources Inc. on June 30, 2008.The project is a development stage project initially managed under a shareholder agreement between Xstrata, the previous project operator and owner of a 70% interest. During the second quarter of 2010, the El Morro project activities included the continued management of the EIS application review process, which commenced in November 2008, and detailed engineering and design work for the access road and related project infrastructure by Xstrata.New Gold's current 70% joint venture partner on the El Morro Project, Goldcorp Inc., continues to work through the permit review process for the project with a target to begin construction in the first half of 2011. The Company’s share of total project expenditures from point of ownership to December 31, 2009 was $2.3 million, with no funding requirement in 2010. On October 12, 2009, Barrick announced that it had entered into an agreement with Xstrata to acquire Xstrata’s 70% interest in El Morro.New Gold held a right of first refusal over Xstrata’s 70% interest which was triggered when the agreement with Barrick was announced.On January 7, 2010, the Company provided notice to Xstrata of the exercise of its right of first refusal to acquire 70% of the El Morro copper-gold project in Chile for $463.0 million.The Company completed this transaction on February 16, 2010.Goldcorp loaned the $463.0 million to the Company to fund the exercise of the right of first refusal.After acquisition of the 70% interest by a subsidiary of the Company, New Gold then completed a transaction with Goldcorp which resulted in a Goldcorp subsidiary now holding the 70% interest in El Morro.Through the subsequent transaction with Goldcorp, the Company received $50.0 million and the terms of the shareholder agreement were amended.The Company continues to hold a 30% interest in the El Morro copper-gold project. On January 13, 2010, New Gold received a Statement of Claim filed by Barrick in the Ontario Superior Court of Justice, against New Gold, Goldcorp, and affiliated subsidiaries.The claim relates to New Gold's exercise of its right of first refusal on the El Morro copper-gold project in Chile.New Gold believes that the claim is without merit and intends to defend this action vigorously. REVIEW OF FINANCIAL RESULTS SECOND QUARTER 2 Revenues increased by 90% or by $53.2 million when comparing the second quarter of 2010 to 2009.Although some of the increase was attributed to an increase in average realized gold prices(2) from $926 per ounce in the second quarter of 2009 to $1,147 per ounce in 2010, the variance was largely attributed to the acquisition of the Mesquite Mine on May 27, 2009.The Mesquite Mine sold 38,786 ounces of gold during Page | 17 the second quarter of 2010, compared to 11,601 ounces of gold sold during the prior year period which represented one month of gold sales post acquisition. Operating expenses increased from $34.6 million in 2009 to $57.9 million in the second quarter of 2010.The addition of the Mesquite Mine to the Company’s operating mines accounts for $15.0 million of the increase to operating expenses.The remaining increase is attributed to the adverse impact of foreign exchange as the U.S. dollar has weakened to the Australian dollar and Mexican peso, higher consumable prices and increased production volume. Depreciation and depletion was $18.6 million for the second quarter of 2010 compared to $10.0 million for the second quarter of 2009.This was primarily attributed to increased production and the addition of the Mesquite Mine as of May 27, 2009.For the second quarter of 2010, the Mesquite Mine incurred depreciation and depletion expense of $6.4 million compared to $1.8 million for the same prior year period which represents one month of activity. For the three months ended June 30, 2010, New Gold had earnings from mine operations of $35.9 million compared with $14.6 million in the same prior year period. Corporate administration costs of $8.7 million in the second quarter of 2010 compared to $6.0 million incurred in the same prior year period.Corporate administration was higher in the second quarter of 2010 primarily due to a negative foreign exchange impact, additional legal costs and an increased corporate salary base.Nearly all corporate costs are incurred in Canadian dollars, which has appreciated 13% to the U.S. dollar relative to the second quarter of 2009.This generates a negative foreign exchange impact of approximately $0.9 million.Stock-based compensation costs included within corporate administration were $2.3 million and $1.6 million in second quarters of 2010 and 2009, respectively.Business transaction costs of $5.9 million were incurred in the second quarter of 2009 related to the Western Goldfields Inc. business combination for which there are no comparative costs in the second quarter of 2010. A goodwill impairment charge of $189.6 million related to the business combination with Western Goldfields Inc. was recorded in the second quarter of 2009.There is no comparative figure in 2010. On July 1, 2009, the Company met the criteria for hedge accounting under the Canadian Institute of Chartered Accountants’ Handbook section 3865 – Hedges in accounting for its gold hedge and fuel contracts.Application of the accounting standards allows the Company to record realized gains and losses on gold hedge settlements within revenue.For settlements on the fuel hedges, the realized gains and losses are classified within operating expenses.Changes resulting from the mark-to-market of the gold hedge and fuel contracts are now recognized within other comprehensive income. For the three month period ended June 30, 2010, the Company’s Mesquite Mine realized losses of $4.7 million within revenues for settlement of three months of gold hedge contracts totaling 16,500 ounces.The Mesquite Mine realized no gains or losses on the settlement of second quarter fuel hedge contracts totaling 756,000 gallons of diesel fuel.As a result of the increase in the spot price of gold from $1,116 per ounce to $1,244 per ounce between March 31, 2010 and June 30, 2010, the Mesquite Mine recognized $30.0 million Page | 18 of pre-tax unrealized losses in the mark-to-market of remaining contracts within other comprehensive income. Following the acquisition of Mesquite Mine and prior to the Company meeting the criteria for hedge accounting, a gain of $9.0 million was recorded in the second quarter of 2009 for realized and unrealized gain on fuel and hedge contracts.The 2010 period has no comparative as realized losses of $4.7 million on hedge settlement are recorded in revenue and unrealized mark to market gains or loss are recorded in Other Comprehensive Income. During the second quarter of 2010, the Company had realized and unrealized gains on investments related to the mark to market of remaining Asset Backed Notes of $0.9 million.This compares to a gain of $9.7 million for the same prior year period. The Company recognized a foreign exchange gain of $5.5 million in the second quarter of 2010 compared to a loss of $30.6 million in the same prior year period.During the second quarter of 2010, the U.S. dollar strengthened against the foreign currencies that the Company operates in.The Canadian and Australian dollars weakened 2.8% and 7.4% respectively against the U.S. dollar since March 31, 2010, partly as a result of a flight to perceived safety in the U.S. dollar and weaker energy and commodity prices, as both countries are large net exporters of energy and commodities.The foreign exchange gain arose due to the revaluation of monetary assets and liabilities and future income tax liabilities recorded on the business combination between New Gold, Metallica, and Peak Gold.The sum of the monetary items represents a net liability position which decreased on a U.S. dollar basis as a result of the relative weakness of the Canadian and Australian dollars.The prior period loss of $30.6 million arose as the U.S. dollar significantly weakened to all foreign currencies that New Gold operates in during the second quarter of 2009. Income and mining tax expense in the second quarter of 2010 was $12.2 million compared to $0.4 million in the same prior year period, reflecting an effective tax rate of 41% for the second quarter of 2010. For the three months ended June 30, 2010, New Gold had net earnings from continuing operations of $17.4 million, or $0.04 per basic and diluted share.This compares with a net loss from continuing operations of $199.3 million, or ($0.77) per basic and diluted share in the same prior year period.In the second quarter of 2010, net earnings, including earnings from discontinued operations, was $59.1 million, or $0.15 per basic and diluted share.This compares with a net loss of $202.8 million, or ($0.79) per basic and diluted share in 2009.The earnings from discontinued operations includes the proceeds from the disposal of MPBA of $37.0 million in cash and $18.6 million fair value of Beadell shares received as part of the transaction. SIX MONTHS ENDED JUNE 30, 2, 2009 Revenues increased by 107% or by $110.5 million when compared to $103.5 million in the same prior year period.The increase is attributed to an increase in average realized gold prices(2) from $911 per ounce during the first six months of 2009 to $1,113 per ounce in 2010.Additionally, the first half of 2010 includes six months of gold sales for the Mesquite Mine compared to one month for 2009.The Mesquite Mine sold 88,288 ounces of gold in in the first six months of 2010 compared to 11,601 in the same prior year period. Page | 19 Operating expenses increased from $58.3 million in the first six months of 2009 to $110.1 million during the first six months of 2010.The addition of the Mesquite Mine to the Company’s operating mines contributed an incremental $42.5 million to operating expenses.Increased consumable costs and adverse foreign exchange movements further impacted operating cost year on year. Depreciation and depletion for the six months ended June 30, 2010 was $31.4 million compared to $18.5 million for the same prior year period.This was primarily attributed to the addition of the Mesquite Mine to the Company’s operating mine portfolio on May 27, 2009.For the first six months of 2010, the Mesquite Mine incurred incremental depreciation and depletion expense of $11.5 million. For the six months ended June 30, 2010, New Gold had earnings from mine operations of $72.5 million compared with $26.7 million in the same prior year period. Corporate administration costs of $16.7 million in the first six months of 2010 were 65% higher than $10.1 million incurred in the same prior year period.Corporate administration was higher in the first six months of 2010 primarily due to a negative foreign exchange impact, additional legal costs and an increased corporate salary base following the business combination with Western Goldfields Inc.Nearly all corporate costs are incurred in Canadian dollars, which has appreciated 16% to the U.S. dollar relative to the first half of 2009.This generates a negative foreign exchange impact of approximately $2.2 million.Stock-based compensation costs included within corporate administration were $4.6 million and $2.9 million in first quarters of 2010 and 2009, respectively. A goodwill impairment charge of $189.6 million related to the business combination with Western Goldfields Inc. was recorded in the second quarter of 2009.There is no comparative figure in 2010. Exploration costs of $4.6 million in the first six months of 2010 were higher than $2.7 million for the same prior year period.The increase was driven by the Peak Mine where exploration activity has increased significantly relative to the first six months of 2009 which was primarily planning and evaluation. On July 1, 2009, the Company met the criteria for hedge accounting under the Canadian Institute of Chartered Accountants’ Handbook section 3865 – Hedges in accounting for its gold hedge and fuel contracts.Application of the accounting standards allows the Company to record realized gains and losses on gold hedge settlements within revenue.For settlements on the fuel hedges, the realized gains and losses are classified within operating expenses.Changes resulting from the mark-to-market of the gold hedge and fuel contracts are now recognized within Other Comprehensive Income. Page | 20 For the six month period ended June 30, 2010, the Company’s Mesquite Mine realized losses of $7.5 million within revenues for settlement of six months of gold hedge contracts totaling 33,000 ounces.The Mesquite Mine realized a gain of $0.1 million on the settlement of the six months fuel hedge contracts totaling 756,000 gallons of diesel fuel.As a result of the increase in the spot price of gold from $1,088 per ounce to $1,244 per ounce between December 31, 2009 and June 30, 2010, the Mesquite Mine recognized $33.1 million of pre-tax unrealized losses in the mark-to-market of remaining contracts within Other Comprehensive Income. Following the acquisition of Mesquite Mine and prior to the Company meeting the criteria for hedge accounting, a gain of $9.0 million was recorded in the first six months of 2009 for realized and unrealized gain on fuel and hedge contracts.The 2010 period has no comparative as realized losses of $7.5 million on hedge settlement are recorded in revenue and unrealized mark to market gains or losses are recorded in Other Comprehensive Income. During the first six months of 2010, the Company had realized and unrealized gains on investments related to the mark to market of remaining Asset Backed Notes of $4.9 million.This compares to a gain of $9.7 million for the same prior year period.Additionally, a gain on redemption of long term debt of $14.2 million was realized in the first six months of 2009 compared to $nil for the same period in the current year. The Company recognized a foreign exchange gain of $0.7 million in the first six months of 2010 compared to a loss of $32.6 million in the same prior year period.During the first half of 2010, the U.S. dollar remained relatively unchanged compared to the foreign currencies that the Company operates in giving rise to a minimal gain.The foreign exchange gain or loss arises due to the revaluation of monetary assets and liabilities and future income tax liabilities recorded on the business combination between New Gold, Metallica, and Peak Gold.The sum of the monetary items represents a net liability position which decreased on a U.S. dollar basis as a result of the relative weakness of the Canadian and Australian dollars.The prior year period loss of $32.6 million arose as the U.S. dollar significantly weakened to all foreign currencies that New Gold operates in during the first half of 2009. Income and mining tax expense in the first half of 2010 was $21.2 million compared to a $6.9 million in the same prior year period, reflecting an effective tax rate of 38% for the first half of 2010. For the six months ended June 30, 2010, New Gold had net earnings from continuing operations of $34.6 million, or $0.09 per basic and diluted share.This compares with a net loss from continuing operations of $187.2 million, or ($0.79) per basic and diluted share in the same prior year period.In the first six months of 2010, net earnings, including earnings from discontinued operations, was $76.6 million, or $0.20 per basic share.This compares with a net loss of $190.8 million, or ($0.81) per basic and diluted share in 2009.The earnings from discontinued operations includes the proceeds from the disposal of MPBA of $37.0 million in cash and $18.6 million fair value of Beadell shares received as part of the transaction. QUARTERLY INFORMATION (tabular data in thousands of U.S. dollars, except per share amounts) Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Gold sales (ounces) Revenues Net earnings (loss) from continuing operations Earnings (loss) per share from continuing operations Basic Diluted Net earnings (loss) Earnings (loss) per share Basic Diluted Page | 21 BALANCE SHEET REVIEW A. ASSETS At June 30, 2010, New Gold held cash and cash equivalents of $376.1 million.This compares favourably with the $343.7 million held at March 31, 2010.The June 30, 2010 balance includes $37.0 million gross cash proceeds from the sale of Amapari in April 2010.Of the Company’s holdings, $142.7 million is held in Canadian federal and provincial treasury bills and $129.0 million in cash.The remainder is held in the following liquid forms:banker’s acceptances, term deposits, and guaranteed investment certificates. B. ASSET BACKED NOTES At June 30, 2010, the Company owned long-term Asset Backed Notes (“AB Notes”) with a face value of $19.7 million (Cdn$20.9 million).These AB Notes were issued in replacement of asset backed commercial paper (“ABCP”) formerly held by the Company.When the ABCP matured but was not redeemed in 2007, it became the subject of a restructuring process that replaced the ABCP with long-term asset backed securities.The restructuring was completed and the AB Notes were issued on January 21, 2009. The Company has estimated the fair value of the remaining AB Notes at June 30, 2010 based on market bid prices.As a result of this analysis, the Company has estimated the fair market value of its AB Notes investment to be $3.0 million as at June 30, 2010. While the Company believes that it has utilized an appropriate methodology to estimate fair value, given the current state and ongoing volatility of global credit markets, there can be no assurance that management’s estimate of potential recovery as at June 30, 2010 is accurate.Subsequent adjustments, either materially higher or lower, may be required in future reporting periods.The Company will continue to manage the process to recover the maximum value from the original investments and interest due. The secondary market for the Company’s remaining AB Notes is relatively illiquid, however management will continue to monitor developments in order to maximize value. C. INVESTMENT IN BEADELL SHARES At June 30, 2010, the Company owned 115 million shares in Beadell that were acquired as consideration in the Amapari transaction.On the closing date of the transaction, April 13, 2010, the shares were valued at $18.6 million (Aud$20.1 million).The Company has designated its investment in Beadell as an available for sale financial asset with changes in fair value being included in other comprehensive income.At June 30, 2010, the shares were valued at $15.6 million (Aud$18.4 million) resulting in a debit of $3.0 million to Other Comprehensive Income. D. FUEL CONTRACTS New Gold’s wholly-owned subsidiary, Western Mesquite Mines Inc. (“WMMI”), entered into fuel hedge contracts with financial institutions in December 2008 and January 2009.As at June 30, 2010, the hedging contracts represent a total commitment of 1.5 million gallons of diesel at a weighted average price of $1.94 Page | 22 per gallon in 2010.New Gold assumed the liability upon acquisition of Western Goldfields on May 27, 2009.The Company is financially settling 252,000 gallons of diesel per month related to these contracts until December 31, 2010. The Company’s fuel hedge contracts did not initially meet the criterion in Section 3865 - Hedges, and therefore were not designated as cash flow hedges.Accordingly, period-end mark to market adjustments related to these contracts were immediately reflected on the statement of operations of the Company as unrealized gains or losses on fuel hedging contracts and the cumulative effect was reflected as an asset or liability on the balance sheet. On July 1, 2009, the Company’s fuel contracts met the requirements under Section 3865 - Hedges and were therefore designated as cash flow hedges against forecasted purchases of fuel for expected consumption at the Mesquite Mine.Prospective and retrospective hedge effectiveness is assessed using the hypothetical derivative method.The prospective test is based on regression analysis of the month-on-month change in fair value of both the actual derivative and a hypothetical derivative caused by actual historic changes in commodity prices over prior periods.The retrospective test involves comparing the effect of historic changes in fuel prices each period on the fair value of both the actual and hypothetical derivative using a hypothetical derivative method.The effective portion of changes in fair value of the commodity contracts is recorded in Other Comprehensive Income (“OCI”) until the forecasted transaction impacts earnings.Where applicable, the fair value of the derivative has been evaluated to account for the Company’s credit risk. There were no realized gains or losses recognized for the three month period ended June 30, 2010.The remaining contracts were marked to market as at June 30, 2010, resulting in a pre-tax adjustment to OCI of $0.4 million.The cumulative fuel hedge asset as at June 30, 2010 was $0.2 million. E. GOLD HEDGE CONTRACTS Under the terms of the term loan facility entered into by WMMI, as a condition precedent to drawdown the loan, WMMI entered into a gold hedging program required by the banking syndicate.As such, at the time of the agreement, the Company had executed gold forward sales contracts for 429,000 ounces of gold at a price of $801 per ounce.New Gold assumed the liability upon acquisition of Western Goldfields Inc. on May 27, 2009.As at June 30, 2010, the remaining gold contracts represent a commitment of 5,500 ounces per month for 54 months with the last commitment deliverable in December 2014 for a total of 297,000 ounces. The Company’s gold hedge contracts did not initially meet the criterion in Section 3865 - Hedges, and therefore were not designated as cash flow hedges.Accordingly, the period-end mark to market adjustments related to these contracts were immediately reflected on the statement of operations of the Company as unrealized gains or losses on gold forward sales contracts and the cumulative effect was reflected as an asset or liability on the balance sheet. On July 1, 2009, the Company’s gold hedging contracts met the requirements for cash flow hedges under Section 3865 - Hedges.Prospective hedge effectiveness is assessed on these hedges using the hypothetical derivative method.The hypothetical derivative assessment involves comparing the effect of theoretical shifts in forward gold prices on the fair value of both the actual hedging derivative and a hypothetical Page | 23 derivative.The retrospective assessment involves comparing the effect of historic changes in gold prices each period on the fair value of both the actual and hypothetical derivative.The effective portion of the gold contracts is recorded in OCI until the forecasted gold sale impacts earnings.Where applicable, the fair value of the derivative has been evaluated to account for the Company’s credit risk. The remaining contracts were marked to market as at June 30, 2010, resulting in a cumulative unrealized pre-tax loss of $124.9 million that has been disclosed as a liability and a pre-tax adjustment of $33.1 million to OCI for the six month period ending June 30, 2010. F. LONG-TERM DEBT The majority of the Company’s contractual obligations consist of long-term debt and interest payable.At June 30, 2010, the Company had $209.7 million in long-term debt. Long-term debt obligations are comprised primarily of senior secured notes and subordinated convertible debentures.The senior secured notes (“Notes”), which were originally issued by New Gold pursuant to a note indenture dated June 28, 2007, mature and become payable on June 28, 2017 and bear interest at a rate of 10% per annum.At June 30, 2010 the face value of the Notes totalled $176.3 million (Cdn$187.0 million).Interest is payable in arrears in equal semi-annual installments on January 1 and July 1 each year.Once the New Afton project is in commercial production, the Company will be obligated to offer to repay a face value amount equal to 50% of excess cash flow each year, at the option of the note holders.The Company also has the option to prepay the Notes at a price ranging from 120% to 100% (decreasing rates based on the length of time the Notes are outstanding).At June 30, 2010 the redemption price was 110%, which is scheduled to decrease to 105% on June 28, 2011. These Notes are secured on the New Afton Project assets.Capitalized interest relating to the Notes was $4.4 million in the second quarter of 2010 compared to $4.6 million during the second quarter of 2009. The Company has 55,000 subordinated convertible debentures (“Debentures”) that bear interest at a rate of 5% per annum and are convertible by the holders into common shares of the Company at any time up to June 28, 2014 at a conversion price of Cdn$9.35 per share.At June 30, 2010, the aggregate principal of the Debentures was $51.9 million (Cdn$55.0 million).The Debentures are accounted for as compound financial instruments comprised of a liability and an equity component.At June 30, 2010, the carrying amount of the liability of $38.5 million will be accreted to the face value of the Debentures over their term to maturity.Interest is payable in arrears in equal semi-annual installments on January 1 and July 1 each year.Capitalized interest relating to the Debentures was $0.7 million in the second quarter of 2010 compared to $0.6 million during the second quarter of 2009. New Gold’s wholly-owned subsidiary Western Goldfields Inc., had a term loan facility with a syndicate of banks under which $86.3 million was borrowed in connection with the development of the Mesquite Mine.The facility was secured by all of the assets of WMMI and a pledge of the shares of WMMI owned by the Company.The loan was assumed upon completion of the Western Goldfields Inc. acquisition on May 27, 2009. Page | 24 The remaining loan balance of $27.2 million was fully repaid on February 26, 2010 which allows the Company the flexibility to monetize the remaining hedges outstanding at its discretion. The gold hedge extends to the end of 2014 and the related security and covenants remain in place until the hedge is monetized or delivered over this period at 5,500 ounces per month at $801 per ounce. G. FUTURE INCOME AND MINING TAXES The net future income tax liability slightly decreased from $305.6 million on March 31, 2010 to $287.5 million on June 30, 2010. The change was primarily attributed to the following factors: § The Company recognized foreign exchange gains associated with future income tax balances of $6.6 million related to exchange movements in the U.S. dollar against other foreign currencies. § The recognition of future income tax assets in Canada, Mexico, and the United States associated with operations. The current income tax liability decreased slightly from $15.1 million on March 31, 2010 to $14.9 million on June 30, 2010. The change in the current income tax liability is a primarily a function of profitability, tax installment payments, and the impact of foreign exchange. NON-GAAP MEASURE – TOTAL CASH COST(1) PER GOLD OUNCE CALCULATION New Gold reports total cash cost(1) on a sales basis.In the gold mining industry, this is a common performance measure but does not have any standardized meaning, and is a non-GAAP measure.The Company follows the recommendations of the Gold Institute Standard.The Company believes that, in addition to conventional measures prepared in accordance with GAAP, certain investors use this information to evaluate the Company’s performance and ability to generate cash flow.Accordingly, it is intended to provide additional information and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP.The following table provides a reconciliation of total cash cost (1) per ounce of gold sold to the financial statements: Three Months Ended June 30, SixMonths Ended June 30, Operating expenses from continuing operations Operating expenses from discontinued operations Treatment and refining charges on concentrate sales By-product copper and silver sales Non-cash adjustments Total cash cost Ounces of gold sold Total cash cost(1) per ounce of gold sold Page | 25 LIQUIDITY AND CAPITAL RESOURCES As at June 30, 2010, the Company had cash and cash equivalents held by continuing operations of $376.1 million compared to $343.7 million at March 31, 2010.These balances exclude $6.1 million and $9.0 million of reclamation deposits for the New Afton project and Mesquite Mine, respectively, which are included in Reclamation Deposits and Other on the balance sheet.The increase in cash in the three month period was attributed to the following key items: § Strong cash flows from gold sales at the Company’s Peak Mine, Cerro San Pedro Mine, and Mesquite operating mines which benefited from prevailing average market gold prices of $1,196 per ounce during the quarter; § Project spending at the New Afton project for the quarter ended June 30, 2010 of $24.9 million, including cash paid interest of $10.1 million; and § Receipt of $37 million gross proceeds from the Amapari transaction. The Company’s cash and cash equivalents are invested in highly liquid, low risk, interest-bearing investments with maturities of 90 days or less from the original date of investment.The surplus corporate funds are only invested with approved government or bank counterparties.This does not include the AB Notes (refer to AB Notes section in Critical Accounting Policies and Estimates for further discussion). As at June 30, 2010, the Company had working capital of $406.4 million.In the opinion of management, the working capital at June 30, 2010, together with cash flows from operations, are sufficient to support the Company’s normal operating requirements on an ongoing basis.However, taking into consideration volatile equity markets, global uncertainty in the capital markets and cost pressures, the Company is continually reviewing expenditures in order to ensure adequate liquidity and flexibility to support its growth strategy while maintaining or increasing production levels at its current operations.At current metal prices, it is expected that the Company’s existing assets coupled with the cash flow from current operations will be sufficient to fully fund the construction of the New Afton and El Morro projects. During the quarter ended June 30, 2010, the Company had positive operating cash flows from continuing operations of $38.8 million and invested a total of $34.8 million in mining interests, including $1.0 million at the Mesquite Mine, $1.7 million at the Cerro San Pedro Mine, $7.1 million at the Peak Mine, $24.9 million at the New Afton project and $0.1 million at other projects. LIQUIDITY AND CAPITAL RESOURCES OUTLOOK The Company’s future profits and cash position are highly dependent on metal prices, including gold, silver and copper.Copper will become increasingly important when the New Afton and El Morro projects are completed, which is expected after 2011.In addition to these internal growth opportunities, the Company has other prospective properties which include, but are not limited to, Cerro San Pedro Mine Sulphide, Mesquite Sulphide, and Liberty Bell in Alaska.Internal growth will focus on the New Afton and El Morro projects; however there are other potential development properties that may become high priorities as Page | 26 further exploration and assessment is completed.In order to supplement this internal growth, the Company considers expansion opportunities through mergers and acquisitions. Capital expenditures for 2010 are expected to be in line with previous guidance allowing for foreign exchange adjustments. At the end of the second quarter of 2010 the Company has a significant cash balance of $376.1 million with more than three-quarters of the funds in Canadian dollars in order to fund the significant spending on New Afton during the period from 2010 to 2012.There is a general expectation from economists and market observers that the Canadian dollar will continue to remain strong compared to the U.S. dollar over the mid-term and during the construction phase at New Afton.Management believes the Company will not need external financing to complete its major development projects and will continue to seek opportunities to effectively utilize its cash funds. With the successful sale of Amapari and current and forecast metal prices, it is expected that the Company’s existing assets coupled with the cash flow from current operations will be sufficient to fully fund the construction of the New Afton and El Morro projects. The Company expects it will not need external financing to repay its remaining debt in 2014 and 2017 and the El Morro carried funding loan with Goldcorp will be repaid directly out of the Company’s share of cash flows from El Morro.These statements are based on the current financial position of the Company and are subject to change if any acquisitions or external growth opportunities are realized. OUTLOOK Generally global growth and economic fundamentals have shown a return to more stable historical levels in early 2010 after a challenging period in the early part of 2009; however, there has been a return to risk aversion due to recent sovereign debt concerns in Europe and elsewhere.Despite market commentators first quarter of 2010 expectations of the stabilization of economic and credit conditions and a forecast of strong GDP growth in Canada, the U.S. and many parts of the developed and developing world, the second quarter has seen increasing uncertainty as to whether the global economy may slow.Many economists seem to disagree as to whether deflation or inflation will be the most significant challenge in the near term in many Western economies in Europe and North America.The Company believes the next one to two years will show a return to a more coordinated global growth phase with moderate inflation, or even moderate deflation, however there may be increased risks related to high government debt levels and geopolitical issues.These risks are already surfacing in Europe with the challenges being faced by highly indebted nations, such as Greece, Portugal, Spain, Ireland and the UK.These issues have continued to under-pin a “safe-haven” strengthening in the U.S. dollar versus many world currencies.However, economists believe this will reverse as the Eurozone gets through the near term issues and commodity linked currencies, such as the Canadian and Australian dollars, return to a period of strength during 2010 or 2011.In addition, U.S. dollar strength is unlikely to be sustained due to the size of the structural adjustments that the U.S. must undergo to rebalance its savings shortfall and its significant reliance on foreign capital inflows.Key risks to general global growth include fading government fiscal and monetary support, above average unemployment, increasing interest rates and geopolitical issues.If unprecedented government spending and low interest rates start to subside as expected in the second half of 2010, there is a risk of weaker Page | 27 economic recovery or even a relapse into recession with deflation.However, recently we have seen a strong performance of the gold price and a partial de-coupling of gold and the U.S. dollar.It is difficult to predict whether this de-coupling and the recent strength in gold prices will remain over the mid to long term, however sovereign debt issues and the specter of longer term inflation may support the gold price in the foreseeable future. The recovery in the global economy and stock markets seen during 2009 and into the first quarter of 2010 has faltered somewhat in the second quarter of 2010 with copper prices decreasing from $3.55 per pound at the end of March 31, 2010 to $2.95 per pound at the end of June 30, 2010.Copper averaged $3.18 per pound during the quarter ended June 30, 2010 compared to $3.29 per pound in the first quarter of 2010.In addition, gold and silver prices have increased from the March 31, 2010 closing prices of $1,116 per ounce and $17.50 per ounce to $1,244 and $18.74, respectively, at the end of June 2010.The average gold and silver prices for the second quarter were $1,196 and $18.33 per ounce, respectively compared to the first quarter ended March 31, 2010 when prices averaged $1,109 per ounce and $16.94 per ounce.Key factors influencing the price of gold include currency rate fluctuations and the relative strength of the U.S. dollar, the supply of, and demand for, gold and macroeconomic factors such as the level of interest rates and inflation expectations.Economists believe monetary officials in many parts of emerging Asia are awaiting a signal from China of a change in its exchange rate policy stance (a marginally more flexible Chinese exchange rate policy was made public recently).In most of the region, currencies are biased towards appreciation to the U.S. dollar, prompting recurring official interventions attempting to prevent a loss of industrial competitiveness.However, these interventions come at the cost of a parallel increase in strains of managing excessive domestic liquidity.The U.S. government is taking a greater interest in foreign exchange policy coming out of China and any future changes in this policy could materially affect exchange rates and market prices for many commodities and other products. Global liquidity, slowly improving economic fundamentals and the related uncertainties and a weaker U.S dollar over the midterm should broadly support gold and silver prices.However, the Company believes there could be a short period of strength in the U.S. dollar attributed to its “safe-haven” status during periods of uncertainty while governments in Europe and elsewhere work through issues related to high sovereign debt levels.Forecasting metal prices and demand has been difficult, however, in light of recent signs of the strengthening of markets, management believes the long term environment and prospects for our business are favourable and many investors and interested parties are viewing gold as a store of value in a world with increasingly less confidence in fiat currencies that generally do not have an intrinsic value.The Company has not hedged foreign exchange rates and metal prices, except to meet the lenders’ requirements related to the Mesquite Mine’s term loan facility. In addition to the above factors, the Company believes that the outlook for global gold (and copper) mine production continues to be one of declining supply due to limited global exploration success, a trend of lower grade production by producers, a lack of promising regions for gold exploration and production, and challenges in bringing projects to the production stage.The significant market interest in the El Morro copper-gold project is further evidence of the limited pure gold projects of significant size available to support demand and ambitious growth plans of any scale.The Company believes long term gold prices will benefit from these trends and copper will also be supported by potential under-investment in new capacity Page | 28 during the last cycle.Some industry observers believe new mine development will be needed by 2012, which coincides well with the expected timing of commercial production at the New Afton project in mid-2012. In the current improving global economic environment, the Company intends to preserve capital and optimize cash balances while maintaining flexibility and a strong balance sheet.New Gold is committed to optimizing cash balances by increasing operating cash flow, containing costs and controlling expansion capital. New Gold’s growth plan is focused on organic and acquisition-led growth, and the Company is seeking to be flexible in the current environment to be able to respond to opportunities as they arise, such as acquisitions, debt buybacks, gold hedge monetization and other transactions.At current metal prices and after the recent completion of the Amapari transaction, it is expected that the Company’s existing cash and assets coupled with the cash flow from current operations will be sufficient to fully fund the construction of the New Afton project.In addition, New Gold is not required to fund any of the development capital for the El Morro project, as Goldcorp has agreed to fund our 30% share and will be repaid (principal and interest) solely out of future cash generated from New Gold’s share of the El Morro project’s distributable cash flows. New Gold’s 2010 guidance for gold production is 330,000 to 360,000 ounces at a total cash cost(1) of $445 to $465 per ounce of gold sold, net of by-product sales. COMMITMENTS The Company has entered into a number of contractual commitments related to purchases of equipment with long lead times or critical pieces of mining equipment related to the New Afton project.At June 30, 2010, these commitments totaled $26.5 million and are expected to be paid over the next 12 months. In addition to the above, the Company has entered into a number of contractual commitments related to equipment orders to purchase long lead items or critical pieces of mining equipment at its operating mines.At June 30, 2010, these commitments totaled $20.1 million and are expected to be paid over the next 12 months. CONTINGENCIES In assessing the loss contingencies related to legal proceedings that are pending against the Company or unasserted claims that may result in such proceedings, the Company and its legal counsel evaluate the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought.If the assessment of a contingency suggests that a loss is probable, and the amount can easily be estimated, then a loss is recorded.When a contingent loss is not probable but if reasonably possible, or is probable but the amount of the loss cannot be reliably estimated, then details of the contingent loss are disclosed.Loss contingencies considered remote are generally not disclosed unless they involve guarantees, in which case the Company discloses the nature of the guarantees.Legal fees incurred in connection with pending legal proceedings are expensed as incurred. Page | 29 A. NEW AFTON The Company terminated various employment, consulting and service agreements at the New Afton project in 2008. Certain of the affected parties have or may in the future make legal claims in response to such terminations. The Company cannot reasonably predict the likelihood or outcome of any such actions, but would vigorously defend against them. B. AMAPARI MINE The company completed the sale of the Amapari Mine to Beadell on April 13, 2010. As part of the agreement selling the Amapari Mine, the Company provided general indemnity for one year in connection with the representations and obligations of the Company under the sale agreement. The indemnity is limited to claims in excess of an amount equal to $5.0 million and in no event shall the aggregate amount of all claims exceed $10.0 million. C. EL MORRO TRANSACTION On January 13, 2010, the Company received a Statement of Claim filed by Barrick in the Ontario Superior Court of Justice, against New Gold, Goldcorp and affiliated subsidiaries.The claim relates to New Gold’s exercise of its right of first refusal on the El Morro copper‐gold project.New Gold intends to defend the action vigorously.No amounts have been accrued for any potential loss under this claim. D. CERRO SAN PEDRO MINE The Company has a history of legal challenges to its Cerro San Pedro Mine. In July 2010 the Fifth Auxiliary District Court in Mexico City denied the Company's appeal against the September 2009 ruling by the Federal Court of Fiscal and Administrative Justice that ordered SEMARNAT, the Mexican government's environmental regulatory agency, to cancel the Company's Environmental Impact Statement ("EIS") in November 2009. New Gold is pursuing all avenues to ensure the continuous operation of the Cerro San Pedro Mine and has filed an appeal with a Collegiate Appeals Court in Mexico City. In addition, the Company may file an application with the Mexican Supreme Court requesting it hear the case. New Gold remains in continuous discussions with both SEMARNAT and PROFEPA, the Mexican government's environmental enforcement agency, to work towards the uninterrupted operation of the Cerro San Pedro Mine. OFF-BALANCE SHEET ARRANGEMENTS The Company has no off-balance sheet arrangements. RELATED PARTY TRANSACTIONS Certain directors and officers of New Gold are also directors of a company to which the Company pays royalties in the normal course of business.Royalty payments were $0.7 million and $2.1 million for the three and six months ended June 30, 2010 (2009 - $0.8 million and $1.2 million).At June 30, 2010, the Company Page | 30 had $1.3 million included as accrued liabilities related to this company (December 31, 2009 - $1.3 million).These transactions were in the normal course of operations and were measured at the exchange amount, which is the amount of consideration established and agreed to by the related party. A director of New Gold is also a director of the company that purchased from New Gold an interest in the El Morro project. RISK FACTORS Readers of this Management’s Discussion and Analysis should give careful consideration to the information included or incorporated by reference in this document and the Company’s audited consolidated financial statements and related notes.Significant risk factors for the Company are metal prices, government regulations, foreign operations, environmental compliance, asset backed commercial paper, the ability to obtain additional financing, risk relating to recent acquisitions, dependence on management, title to the Company’s mineral properties, and litigation.For details of risk factors, please refer to the 2009 year-end audited consolidated financial statements, Management Discussion and Analysis and Annual Information Form filed on SEDAR at www.sedar.com. FINANCIAL RISK MANAGEMENT A. CREDIT RISK Credit risk is the risk of an unexpected loss if a party to its financial instrument fails to meet its contractual obligations.The Company’s financial assets are primarily composed of cash and cash equivalents, investments and accounts receivable.Credit risk is primarily associated with trade receivables and investments; however, it also arises on cash and cash equivalents.To mitigate exposure to credit risk, the Company has established policies to limit the concentration of credit risk, to ensure counterparties demonstrate minimum acceptable credit worthiness, and to ensure liquidity of available funds. The Company closely monitors its financial assets and does not have any significant concentration of credit risk.The Company sells its gold exclusively to large international organizations with strong credit ratings.The Company’s revenue is comprised of gold sales to primarily five customers. The historical level of customer defaults is minimal and, as a result, the credit risk associated with gold and copper concentrate trade receivables at June 30, 2010 is not considered to be high.The Company’s maximum exposure to credit risk at June 30, 2010, is as follows: (U.S. dollars in thousands) June 30, December 31, $ $ Cash and cash equivalents Restricted cash - Accounts receivable Mark-to-market gain on fuel contracts Investments Reclamation deposits and other Page | 31 The aging of accounts receivable at June 30, 2010 was as follows: (U.S. dollars in thousands) June 30, December 31, 0-30
